Citation Nr: 1428552	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  14-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease, to include congestive heart failure. 

3.  Entitlement to service connection for residuals of lung cancer.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1970 to March 1975, including recognized combat service during the Vietnam era for which he received the Combat Action Ribbon and the Vietnam Service Medal.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran served in the offshore waters of the Republic of Vietnam, but did not serve in the inland waters or set foot in country during the Vietnam era. 

2.  The record does not establish that the Veteran was actually exposed to Agent Orange, or any other herbicide agent, during his active service.  

3.  The record does not establish that the Veteran developed type II diabetes mellitus, congestive heart failure (or any other ischemic heart disease), or lung cancer within a year of his discharge from the Navy.  Nor does the record show that such disabilities are otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for congestive heart failure, or other ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for residuals of lung cancer have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a).  Specifically, correspondence dated in July 2012, prior to the initial adjudication, advised the Veteran of the evidence needed to substantiate his service-connection claims, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, that correspondence described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that correspondence not only comported with the general notice provisions under Pelegrini v. Principi, 18 Vet. App. 112 (2004) but also satisfied the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the agency of original jurisdiction (AOJ) has obtained copies of the Veteran's service treatment records, as well as post-service treatment records that he has identified in connection with his appeal.  In addition, the AOJ has undertaken extensive efforts to corroborate the Veteran's account of in-service herbicide exposure and has documented its formal finding that such exposure cannot be verified.  See April 2014 Formal Finding of Inability to Verify In-Country Vietnam Service.  Tellingly, the Veteran has not alleged, and the record has not otherwise revealed, any pertinent records that remain outstanding with respect to his appeal. 

In addition to obtaining relevant service and post-service documentation, the duty to assist includes providing a medical opinion when necessary to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, no such development is warranted in the instant case.  As discussed in further detail below, the record does not indicate that the Veteran had presumptive or actual in-service herbicide exposure such that service connection for his type II diabetes mellitus, ischemic heart disease, and lung cancer may be rebuttably presumed.  Nor does the record otherwise suggest that any of those disorders are otherwise related to his active service.  As such, the duty to obtain a medical opinion has not been triggered with respect to any of the Veteran's claims.   

Similarly, the duty to schedule the Veteran for a hearing has not triggered as he has expressly waived his right to testify in support of his claims.  See April 2014 Substantive Appeal.  Therefore, absent any showing to the contrary, the Board finds that there has been substantial compliance with the VCAA such that appellate review may now proceed.  

II.  Merits of the Appeal

The Veteran contends that he developed type II diabetes mellitus, congestive heart failure, and lung cancer as a consequence of in-service herbicide exposure.  As such, he claims that service connection is warranted for all of those disorders.  

Service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset of its discussion, the Board concedes that the Veteran has current diagnoses of type II diabetes and congestive heart failure.  See July 2012 Diabetes Physician's Statement, July 2012 Ischemic Heart Disease Disability Benefits Questionnaire.  Moreover, the record reflects that he has been treated for lung cancer, which is now in remission.  While such evidence is sufficient to meet the threshold criterion for service connection under Hickson, however, the remaining requirements have not been satisfied.  

In reaching this determination, the Board recognizes that type II diabetes, congestive heart failure and other forms of ischemic heart disease, as well as lung and other respiratory cancers are all disorders that have been presumptively linked to in-service herbicide exposure under 38 U.S.C.A. § 3.309(e).  In this case, however, such in-service exposure has not been established on either a presumptive or actual basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a claimant may establish service connection due to Agent Orange exposure under a theory of direct causation).

With respect to the presumptive theory of entitlement, the Board acknowledges that the Veteran received the Vietnam Service Medal and had documented service aboard the USS Turner Joy (DD-931) in the offshore waters of Vietnam from January 1973 to March 1973.  See Service Separation Form DD-214; April 2014 Formal Finding of Inability to Verify In-Country Vietnam Service (noting that "[t]he [V]eteran served aboard the USS Turner Joy which was in the official waters of Vietnam from 1/01/1973 to 1/29/1973 and 2/21/1973 to 3/19/1973.").  While clearly indicative of Vietnam-era service, however, such evidence is insufficient, standing alone, to meet the presumption for in-service herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii).  

Indeed, the United States Court of Appeals for the Federal Circuit has affirmed VA's interpretation of that regulatory provision as requiring a service member's presence on land, or on an inland waterway, in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See Haas v. Peake, 545 F.3d 1168, 1182 (2008).  Such service has not been demonstrated in the Veteran's case.  On the contrary, neither the National Personnel Records Center (NPRC) nor the Joint Services Records Research Center (JSRRC) has found any evidence that he ever set foot inside Vietnam.  Nor has either entity been able to verify that the USS Turner Joy operated in the inland waterways of Vietnam during the Veteran's dates of service.  See April 2014 Formal Finding of Inability to Verify In-Country Vietnam Service (noting that requests to the NPRC in July 2012 and to the JSRRC in February 2014 provided no conclusive proof of in-country service nor "any evidence of [Turner Joy] crewmembers going ashore or evidence that the ship operated on the inland waterways.").  

The findings of the NPRC and JSRRC are consistent with VA's official list of Navy and Coast Guard ships that have been associated with possible herbicide exposure during the Vietnam era.  Specifically, that list reveals that the Turner Joy only crossed into the inland water ways of Vietnam on one occasion, December 24, 1969, which preceded the Veteran's tour of duty.  See VA Ship List available at <<http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp>> (noting that the Turner Joy entered Cua Viet River channel on December 24, 1969).

Moreover, the Veteran himself has not expressly disputed the findings of the NPRC and JSRRC with respect to presumptive herbicide exposure.  Rather, he has averred that he had actual exposure to Agent Orange while serving off the coast of Vietnam.  See March 2012 Statement in Support of Claim; February 2013 Notice of Disagreement (NOD); April 2014 Substantive Appeal.  In support of this assertion, the Veteran has cited a report from the Institute of Medicine (IOM), which "'identified several plausible exposure pathways and routes of exposure to Agent Orange . . . includ[ing] inhalation and dermal contact with aerosols from spraying operations that occurred at or near the coast when Blue Water Navy Ships were nearby, contact with marine water, and uses of potable water prepared from distilled marine water.'"  Id. (quoting the IOM's report on Blue Water Navy Vietnam Veterans and Agent Orange Exposure).  The Veteran has further asserted that he and his fellow Turner Joy crewmembers had actual exposure to such herbicides in the marine water they "drank  . . . bathed in . . .  and used " in their duties aboard that vessel.  See March 2012 Statement in Support of Claim; February 2013 NOD.

The Veteran is certainly competent to report a history of extensive exposure to marine water while drinking, bathing, and working aboard the Turner Joy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge).  However, he has not demonstrated that he has the specialized knowledge or training to determine that such water actually contained herbicides.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007).  Similarly, the IOM study that the Veteran has cited in support of his claim, while suggesting that certain Navy personnel may have been exposed to herbicides while serving in the off-shore waters of Vietnam, lacks the specificity to establish that this particular Veteran incurred such exposure.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Accordingly, the Board finds that the totality of the evidence does not establish that the Veteran had presumptive or actual exposure to herbicide agents during his active service.  Tellingly, he has not identified any other in-service event or injury as a causal or aggravating factor of his type II diabetes, ischemic heart disease, or lung cancer.  Moreover, while cognizant that the Veteran had decorated combat service, the Board is unable to discern how the circumstances, conditions and hardships of such service may have caused or otherwise contributed to the specific disabilities at issue.  Absent any evidence of a nexus between those disabilities and the Veteran's service, the relaxed evidentiary standard set forth in 38 U.S.C.A. § 1154(b) may not be used to establish service connection in this case.  See Collette v. Brown, 82 F.3d 389, 392 (1996) (observing that "§ 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").

Nor may the Veteran prevail under the presumptive provisions concerning chronic diseases set forth in 38 C.F.R. § 3.303(b), 38 C.F.R. § 3.307(a), and 38 C.F.R. § 3.309(a).  While such diseases include type II diabetes, ischemic heart disease, and lung cancer, they are only presumed to have been incurred in service if they manifest within the initial post-service year or if they are productive of a continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Neither situation exists here.  On the contrary, the Veteran's type II diabetes, by his own admission, first manifested in February 2004, while the myocardial infarction that led to his congestive heart failure took place in August 2008 and his lung cancer had its onset in June 2009.  See March 2012 claim and medical documents of record.  There is simply no evidence that any of those chronic diseases had their onset in service, or for many years thereafter.  It follows that the criteria governing presumptive service connection of those diseases have not been met.

In summary, the Board finds that the Veteran is not entitled to service connection for type II diabetes, congestive heart failure or any other ischemic heart disease, or residuals of lung cancer under any applicable theory of entitlement.  In arriving at this conclusion, the Board remains sympathetic to the Veteran and does in any way wish to diminish his combat-decorated Vietnam-era service.  Nevertheless, the preponderance of the evidence weighs against his service-connection claims and his appeal must therefore be denied.   See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for ischemic heart disease, to include congestive heart failure, is denied.

Service connection for residuals of lung cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


